IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :              No. 2729 Disciplinary Docket No. 3
                                :
                Petitioner      :              No. 80 DB 2020
                                :
           v.                   :              Attorney Registration No. 326047
                                :
ROSS PETER WAGNER,              :              (Out of State)
                                :
                Respondent      :




                                         ORDER

PER CURIAM
       AND NOW, this 15th day of July, 2020, upon consideration of the Recommendation

of the Three-Member Panel of the Disciplinary Board, the Joint Petition in Support of

Discipline on Consent is granted, and Ross Peter Wagner is suspended on consent from

the Bar of this Commonwealth for a period of two years, with twelve months to be served.

The remaining suspension of twelve months is stayed, and Respondent is placed on

probation for a period of one year, subject to the following conditions:

       1.     Respondent shall continue treatment with Ms. Janet Coyle, LPC, or another

              qualified mental healthcare provider;

       2.     Respondent shall comply with the treatment regimen prescribed by Ms.

              Coyle or other mental healthcare provider;

       3.     Respondent shall file semi-annual reports with the Board Prothonotary, with

              a copy to disciplinary counsel, from his treating mental healthcare provider

              stating that he is continuing in treatment and is compliant with all treatment

              recommendations; and

       4.     Respondent shall not violate the Rules of Professional Conduct.
      Respondent shall comply with all the provisions of Pa.R.D.E. 217, and pay costs

to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).